Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on March 23, 2021, the following has occurred: claim(s) 1, 9, and 16 have been amended. Now, claim(s) 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites acquiring parameter values that describe a current situation of the medical system from an acquisition device of the medical system, wherein the acquisition device comprises a camera; automatically determining, by a processor, a situation identifier corresponding to a particular medical procedure for the current station of the medical system based on the acquired parameter values describing the current situation of the medical system; checking, by the processor, the parameter values using corresponding values in a database from which the corresponding values are obtained based on the determined situation identifier; and outputting, by the processor, a notification when at least one of the parameter values for the current situation does not match one of the respective corresponding values in the database, or automatically, by the processor, setting one of the parameter values in accordance with the corresponding value from the database.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is other than reciting "a medical system", "a camera", "a database" and "an acquisition device" to perform these functions, nothing in the claim precludes the limitations from practically being performed by a human following rules or instructions or in the mind of a user. For example, but for the "a 
This judicial exception is not integrated into a practical application because the "a medical system", "a camera", "a database" and "an acquisition device" (i.e., "The ventilator 15 and the tube 17 are representative of all the possible objects that jointly describe the entire current situation in which the medical system finds itself. Such objects are also deemed to include other devices or supply systems (e.g., including cables and tubing) and people." in Specification [0030] and "If the system has now sufficiently recognized the situation, the system may retrieve or provide one or more corresponding data records from a database that is, for example, integrated in the data processing device 19." in Specification [0035].). Claim 1 also recites the "a medical system", "an acquisition device" and "a camera" to "acquiring parameter values" and "outputting a notification". These limitations do not integrate the judicial exception into a practical application because they merely recite insignificant, extra-solution, data gathering functions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer 
 Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TL/ Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48). Merely adding well- understood, routine, and conventional activity of a general¬ purpose computing device to a judicial exception is insufficient to transform the claim into patent-eligibility. The claims are not patent eligible.
Claims 2-8 and 16-18 are similarly rejected because these either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible. Claim 2 merely describes the contents of the medical system. Claim 3 merely describes the situation that a notification is outputted. Claim 4 merely describes what the object can be. Claim 5 merely describes that an RFID tag is attached to the objects and how  parameter  values  are collected.  Claim 6 merely describes the origin of the corresponding values. Claim 7 merely describes the process for acquiring the corresponding values. Claim 8 merely describes identifying the object type and checking to see if the object is available. Claim 16 merely describes setting a parameter to a computer device. Claim 17 merely describes the diagnostic device. Claim 18 merely describes when the parameter values can be acquired.
Claim 9 recites an acquisition device configured to acquire parameter values that describe a current situation of the medical system, wherein the acquisition device comprises a camera; a 
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is other than reciting "a medical system", "a camera", "a database", "a controller configured to", "a data processor configured to" and "an acquisition device" to perform these functions, nothing in the claim precludes the limitations from practically being performed by a human following rules or instructions or in the mind of a user. For example, but for the "a data processor configured to" language, the "determine" function in the context of this claim encompasses a user making a decision based on presented information the medical procedure that is to be performed. Similarly, but for "a data processor configured to" language, the "check" function in the context of this claim encompasses a user manually accessing a resource of information based on a guideline. Finally, but for "a controller configured to" language, the "set" function in the context of this claim encompasses a person adjusting a setting based on received information. If a claim limitation, under its broadest reasonable interpretation, covers manual, human performance of the limitation but for the recitation of generic computer components, then it falls within the 
This judicial exception is not integrated into a practical application because the "a medical system", "a camera", "a database", "a data processor", "a controller", and "an acquisition device" (i.e., "The ventilator 15 and the tube 17 are representative of all the possible objects that jointly describe the entire current situation in which the medical system finds itself. Such objects are also deemed to include other devices or supply systems (e.g., including cables and tubing) and people." in Specification [0030] and "If the system has now sufficiently recognized the situation, the system may retrieve or provide one or more corresponding data records from a database that is, for example, integrated in the data processing device 19." in Specification [0035].). Claim 9 also recites the "an acquisition device" and "a camera" to "acquire parameter values" and "a controller configured to" "outputting a notification". These limitations do not integrate the judicial exception into a practical application because they merely recite insignificant, extra-solution, data gathering functions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer components to perform above identified functions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is 
 Claims 10-15 are similarly rejected because these either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible. Claim 10 merely describes the medical system to further possess a diagnostic device. Claim 11 merely describes the diagnostic device further. Claim 12 merely describes the parameter values further. Claim 13 merely describes what the object can be. Claim 14 merely describes that an RFID tag is attached to the objects and how parameter values are collected. Claim 15 merely describes the origin of corresponding values. Claim 19 merely describes setting a parameter to a computer device. Claim 20 merely describes when the parameter values can be acquired.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(l) and (a)(2) as being unpatentable over Fabian et al. (U.S. Patent Pre-Grant Publication No. 2017/0177807).
As per independent claim 1, Fabian discloses a method for operating a medical system for performing a medical procedure, the method comprising: acquiring parameter values that describe a current situation of the medical system from an acquisition device of the medical system (See Paragraph [0114]: A specific location, can be an operating room, the procedure is able to collect patient vitals data, tracking data, patient and employee facial or voice recognition, wearable RFID, and patient and employee geo-location data within the medical facility.), wherein the acquisition device comprises a camera (See Paragraph [0011]: Data input may be obtained and provided by video cameras.); automatically determining, by a processor, a situation identifier corresponding to a particular medical procedure for the current situation of the medical system based on the acquired parameter values describing the current situation of the medical 
As per claim 2, Fabian discloses the method of claim 1 as described above. Fabian further teaches wherein the parameter values contain information about which objects are combined to form the medical system (See Paragraph [0114]: The specific location within the medical facility collects data on patients, employees, and can also read RFID signals, which the Examiner is interpreting the data that is collected from the patients, employees, and RFID signals (interpreted as parameter values) is interpreted to encompass the combinations to form the medical system.).
As per claim 3, Fabian teaches the method of claims 1-2 as described above. Fabian further teaches wherein the notification is output when, for the determined situation identifier, the corresponding values in the database (See Paragraph  [0013]: If  a specialized personnel is not present for a specific procedure than the invention notifies the administrator with an alert, which the Examiner is interpreting the specialized personnel as a corresponding value for the situation identifier being the selected procedure and the alert as the notification.) reveal that at least one object is missing from the objects combined to form the medical system (See Paragraph [0024]: Required medical supplies, medical devices, and medicines are accounted for the particular procedure, if the required resource is not present, either personnel or supplies, which the Examiner is interpreting the various resources to encompass objects that are missing and are relevant to the current situation.).
As per claim 4, Fabian teaches the method of claims 1-2 as described above. Fabian further teaches wherein one of the objects is a device, a data network, a tool, or a person (See Paragraph [0114]: The specific  location  of  the procedure  within  the medical  facility  is able 
As per claim 5, Fabian teaches the method of claims 1-2 as described above. Fabian further teaches wherein each of the objects has an RFID tag (See Paragraph [0094]: RFID tags are deployed to surgical team assets,  which is interpreted  to encompass  each of  the objects has an RFID tag.), and wherein acquiring the parameter values comprises reading all the RFID tags of the objects of the medical system (See Paragraph [0094]: RFID tags are deployed so that patient and surgical team assets may be tracked and coordinated with the overall data management schema, which the Examiner is interpreting the ability to track patient and surgical team assets with RFID tags to encompass acquiring the parameter values by reading all the RFID tags of the objects of the medical system.).
As per claim 6, Fabian teaches the method of claim 1 as described above. Fabian further teaches wherein the corresponding values in the database originate from a data record that is manually selected (See Paragraphs [0092]-[0095]: The client administrator can access the workflow interface and can view patient records, employee records, pharmacy inventory, and medication  tracking, this information  contains corresponding  values, such as prior treatments of the patient, specialty of employee, complete list of present pharmaceutical treatments, and what medications the patient is taking, which the Examiner is interpreting the corresponding values originate from the data  records  that  are described  and these data  records  originate from a database (Further described databases specifically in Paragraph [0095] of Fabian.).).
As per claim 7, Fabian teaches the method of claim 1 as described above. Fabian further teaches wherein, with regard to the situation identifier of the medical system, a data record is learned (See Paragraphs  [0086]-[0087]: When  starting new procedures  the employee database 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fabian et al. (U.S. Patent Pre-Grant Publication No. 2017/0177807) in view of Barnett et al. (U.S. Patent Pre-Grant Publication No. 2018/0338801).
As per claim 8, Fabian discloses the method of claim 1 as described above. Fabian further teaches wherein the method further comprises automatically checking, by an inventory control system, whether a further object of the object type is in stock for a further operating procedure (See Paragraph [0024]: Required medical supplies, medical devices, medicines, and other special 
While Fabian teaches a method for automatically checking, by an inventory control system, whether a further object of the object type is in stock for a further operating procedure, Fabian may not explicitly teach wherein one of the objects is assigned to an object type that is useable only once in an operating procedure of the medical system.
Barnett teaches a method for wherein one of  the objects is assigned  to an object  type that is useable only once in an operating procedure of the medical system (See  Paragraph [0032]: A discard region of a tray for instruments that  cannot  be  used  and  should  be discarded, which the Examiner is interpreting the instruments objects and the instruments that are to be discarded are interpreted as the object type that is usable only once in an operating procedure.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Fabian to include that the object type is disposable as taught by Barnett. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fabian with Barnett with the motivation of improving medical procedure management (See Background of Barnett in Paragraph [0009]).
As per independent claim 9, Fabian discloses a medical system for performing a medical procedure, the medical system comprising: an acquisition device configured to acquire parameter values (See Paragraph [0114]: A specific location, can be an operating room, the procedure is able to collect patient vitals data, tracking data, patient and employee facial or voice recognition, wearable RFID, and patient and employee geo-location data within the medical facility.) that 
While Fabian teaches the system as described above, Fabian may not explicitly teach a controller configured to output a notification when at least one of the parameter values does not match one of the respective corresponding values; or automatically set one of the parameter values in accordance with the corresponding value from the database.
Barnett teaches a system for a controller configured to: output a notification when at least one of the parameter values does not match one of the respective corresponding values (See Paragraphs [0058]-[0059]: A controller that can tell the position of medical instruments and if a medical instrument is missing an alarm is activated, which the Examiner is interpreting the medical instruments to encompass the parameter value, the corresponding value is interpreted as the presence of the medical instrument, and the alarm is interpreted as a notification.); or automatically set one of the parameter values in accordance with the corresponding value from the database. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Fabian include a controller that is able to output a notification if a parameter does not match the respective corresponding value as taught by Barnett. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fabian with Barnett with the motivation of improving medical procedure management (See Background of Barnett in Paragraph [0009]).
As per claim 10, Fabian/Barrett teaches the system of claim 9 as described above. Fabian further teaches further comprising a diagnostic device (See Paragraph [0011]: A data input mechanism can be a medical probe, which the Examiner is interpreting to encompass a diagnostic device.).
As per claim 12, Fabian/Barrett teaches the system of claim 9 as described above. Fabian further teaches wherein the parameter values contain information about which objects are combined to form the medical system (See Paragraph [0114]: The specific location within the medical facility collects data on patients, employees, and can also read RFID signals, which the Examiner is interpreting the data that is collected from the patients, employees, and RFID signals (interpreted as parameter values) is interpreted to encompass the combinations to form the medical system.).
As per claim 13, Fabian/Barrett teaches the system of claims 9 and 12 as described above. Fabian further teaches wherein one of the objects is a device, a data network, a tool, or a person (See Paragraph [0114]: The specific location of the procedure within the medical facility is able to track the data of the employee for the procedure, which is interpreted to encompass an object is a person.).
 As per claim 14, Fabian/Barrett teaches the system of claims 9 and 12 as described above. Fabian further teaches wherein each of the objects has an RFID tag (See Paragraph [0094]: RFID tags are deployed to surgical team assets, which is interpreted to encompass each of the objects has an RFID tag.), and wherein the acquisition of the parameter values comprises reading all the RFID tags of the objects of the medical system (See Paragraph [0094]: RFID tags are deployed so that patient and surgical team assets may be tracked and coordinated with the overall data management schema,  which  the Examiner  is interpreting the ability to track patient 
As per claim 15, Fabian/Barrett teaches the system of claim 9 as described above. Fabian further teaches wherein the corresponding values in the database originate from a data record that is manually selected (See Paragraphs [0092]-[0095]: The client administrator can access the workflow interface and can view patient records, employee records, pharmacy inventory, and medication tracking, this information contains corresponding values, such as prior treatments of the patient, specialty of employee, complete list of present pharmaceutical treatments, and what medications the patient is taking, which the Examiner is interpreting the corresponding values originate from the data records that are described and these data records originate from a database (Further described databases specifically in Paragraph [0095] of Fabian.).).
Claim 11 and 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Fabian (U.S. Patent Pre-Grant Publication No. 2017/0177807) in view of Barnett et al. (U.S. Patent Pre- Grant Publication No. 2018/0338801) in further view of Igarashi (U.S. Patent Pre- Grant Publication No. US 2012/0278359).
As per claim 11, Fabian/Barnett teaches the system of claims 9-10 as described above. Fabian/Barrett may not explicitly teach wherein the diagnostic device is an X-ray machine. Igarashi teaches a system wherein the diagnostic device is an X-ray machine (See Paragraph [0016]: An image diagnostic apparatus includes an imaging condition setting unit configured to automatically set or indicate an imaging condition closest to information designating an imaging condition included in examination order information and an imaging unit, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of 
As per claim 19, Fabian/Barnett teaches the system of claim 9 as described above. Fabian/Barrett may not explicitly teach wherein the controller is configured to automatically set one of the parameter values in accordance with the corresponding value from the database, and wherein the one parameter value is setting of a diagnostic device.
Igarashi teaches a system wherein the controller is configured to automatically set one of the parameter values in accordance with the corresponding value from the database, and wherein the one parameter value is setting of a diagnostic device (See Paragraph [0016]: An image diagnostic apparatus includes an imaging condition setting unit configured to automatically set or indicate an imaging condition closest to information designating an imaging condition included in examination order information and an imaging unit, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Fabian/Barnett to include automatic setting of a diagnostic device based on parameters as taught by Igarashi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fabian/Barnett with the motivation of improving medical examinations (See Background of Igarashi in Paragraph [0006]).
As per claim 20, Fabian/Barnett teaches the system of claim 9 as described above and Fabian/Barnett/Igarashi teaches the system of claim 19 as described above. Fabian/Barnett may 
Igarashi teaches a system wherein the acquisition device is configured to acquire the parameter values that describe the current situation of the medical system during the medical procedure (See Paragraphs [0060]-[0064]: Examination information acquisition unit transmits a request for transmitting past examination information corresponding to the patient information acquired by the patient information acquisition unit, which the Examiner is interpreting that the request may occur at any point during a procedure.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Fabian/Barnett to include an acquisition of information during a procedure as taught by Igarashi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fabian/Barnett with the motivation of improving medical examinations (See Background of Igarashi in Paragraph [0006]).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fabian (U.S. Patent Pre-Grant Publication No. 2017/0177807) in view of Igarashi (U.S. Patent Pre­ Grant Publication No. US 2012/0278359).
 As per claim 16, Fabian teaches the method of claim I as described above. Fabian may not explicitly teach automatically setting, by the processor, one of the parameter values of a diagnostic device in accordance with the corresponding value from the database, wherein the one parameter value is a setting of a diagnostic device.
Igarashi  teaches  a method comprising:  automatically  setting, by the processor, one of  the parameter  values of a diagnostic device in accordance with the corresponding value from the database, wherein the one parameter value is a setting of a diagnostic device (See Paragraph 
As per claim 17, Fabian teaches the method of claim 1 as described above and Fabian/Igarashi teaches the method of claim 16 as described above. Fabian may not explicitly teach wherein the diagnostic device is an ultrasound device or an x-ray device.
Igarashi teaches a method wherein the diagnostic device is an ultrasound device or an x- ray device (See Paragraph [0031]: The image diagnostic apparatus can be an X-ray apparatus.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Fabian to include an X-ray machine as taught by Igarashi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fabian with the motivation of improving medical examinations (See Background of Igarashi in Paragraph [0006]).
As per claim 18, Fabian teaches the method of claim 1 as described above. Fabian may not explicitly teach wherein the parameter values that describe the current situation of the medical system are acquired from the acquisition device during the medical procedure.
Igarashi teaches a method wherein the parameter values that describe the current situation of the medical system are acquired from the acquisition device during the medical procedure (See Paragraphs [0060]-[0064]: Examination information acquisition unit transmits a request for transmitting past examination  information corresponding  to the patient information  acquired  by the patient information acquisition unit, which the Examiner is interpreting that the request may occur at any point during a procedure.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Fabian to include an acquisition of information during a procedure as taught by Igarashi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Fabian with the motivation of improving medical examinations (See Background of Igarashi in Paragraph [0006]).

Response to Arguments
In the Remarks filed on March 23, 2021, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 101 rejection(s), 35 U.S.C. 102 rejection(s), and 35 U.S.C. 103 rejection(s). The Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 101 rejection(s), 35 U.S.C. 102 rejection(s), and 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) the independent claims recite a tangible acquisition device sensor that acquires parameter values describing a current situation of the medical system (or receiving the parameters from such a sensor), which is more than a generic computer component, and independent claim 1 recites that parameter values that describe a current situation of the medical system are acquired from a camera, and independent claim 9 recites an acquisition device comprising a camera; (2) Fabian does not disclose automatically determining "a situation identifier corresponding to a particular medical procedure for the current situation of the medical system based on the acquired parameter values describing the current situation of the medical system," as recited by independent claim 1; and (3) Fabian and Barnett, either alone or in combination, do not teach or suggest a data processor configured to "automatically determine a situation identifier corresponding to a particular medical procedure for the current situation of the medical system based on the acquired parameter values describing the current situation of the medical system," as recited by independent claim 9. 
In response to argument (1), the Examiner disagrees with Applicant. The Examiner asserts that the addition of the camera to the acquisition is recited at a high degree of generality and is only involved in insignificant, extra-solution data gathering activity that does not integrate the abstract idea into a practical application. The 35 U.S.C. 101 rejection(s) stand.
In response to argument (2), the Examiner disagrees with Applicant. The Examiner asserts that Fabian does disclose automatically determining "a situation identifier corresponding to a particular medical procedure for the current situation of the medical system based on the acquired parameter values describing the current situation of the medical system," as recited by independent claim 1. Fabian in Paragraphs [0097] and [0125]: A principal advantage of the present invention is its ability to monitor, track, and provide feedback to each user and administrator so that detecting the performance of all associated personnel so it is possible to optimize procedures and practices going forward and a selected case file possesses information on related documents and the members of the team, which the Examiner is interpreting the ability to monitor, track and provide feedback to each user to optimize procedures and practices to encompass automatically determining and interpreting the selected case file as a situation identifier as this data pertains to a certain patient and the acquired parameter values are obtained from the data on the other team members. Fabian further teaches a procedure database that can aggregate and display all data related to new procedures, updated procedures, and scheduled procedures (See Paragraph [0085]). The Examiner asserts that since Fabian is able to track and monitor medical procedures and that this process makes it possible to optimize procedures and practices going forward, identifies that which medical procedure is the medical procedure being performed currently and so the method and system of Fabian encompasses the claimed portion. The 35 U.S.C. 103 rejection(s) stand.
In response to argument (3), the Examiner disagrees with Applicant. The Examiner asserts that Fabian and Barnett do disclose automatically determining "a situation identifier corresponding to a particular medical procedure for the current situation of the medical system based on the acquired parameter values describing the current situation of the medical system," 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okerlund et al. (U.S. Patent Pre-Grant Publication No. 2018/0338801), describes an imaging system for use in medical intervention procedure planning capable of data acquisition, image generation, and post processing, Kamen et al. (U.S. Patent Pre-Grant Publication No. 2012/0185267), describes a system for electronic patient care that is configured to monitor a patient-care device, and Kindt et al. ("Dynamic Service Switching for the Medical IoT"), describes reducing energy consumption by monitoring medical devices within a predetermined environment.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690.  The examiner can normally be reached on Monday - Thursday: 8:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626